Citation Nr: 0117751	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
lumbar laminectomy at L5 with spondylosis currently evaluated 
as 40 disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Nashville, 
Tennessee, regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied entitlement to an 
increased evaluation for residuals of a lumbar laminectomy L5 
with spondylosis currently evaluated as 40 disabling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a lumbar laminectomy at L5 
with spondylosis are manifested by muscle spasm, chronic pain 
on all motion that significantly limits the functional 
ability, complaints of radiating pain, with little 
intermittent relief and hypesthesia in the left thigh; an 
exceptional or unusual disability picture demonstrating that 
the schedular evaluation is inadequate has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of a 
lumbar laminectomy at L5 with spondylosis have been met.  
38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A and 5107); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Code 5293 (2000); VAOPGCPREC 36-97 (December 12, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that the veteran 
has been provided with information relating to what evidence 
would be necessary to substantiate his claim for an increase 
rating as well as the reasons for denying his claim.  
Treatment records have been obtained and the veteran has been 
examined.  The Board concludes that the VA has complied with 
the VCAA because there is no indication that any further 
relevant notification or development could be undertaken that 
has not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, which would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The reports of December 1996 VA examination and X-ray reflect 
that the veteran had pain while standing and walking.  He had 
no fixed abnormalities and did not wear any type of brace.  
There was no tenderness over the lumbosacral spine.  Passive 
range of motion caused pain in all motions.  On active range 
of motion forward flexion was accomplished to 78 degrees with 
pain, extension was to 10 degrees, lateral flexion was to 15 
degrees bilaterally with pain, and rotation was to 25 degrees 
bilaterally.  Straight leg raising caused pain bilaterally at 
65 degrees.  There was no muscle atrophy or weakness of the 
lower extremities.  Deep tendon reflexes were symmetrical.  
There was questionable decreased pinprick sensation diffusely 
over the left lower extremity in comparison to the right 
lower extremity.  The impression included status post lumbar 
laminectomy with chronic low back pain syndrome and 
degenerative joint disease of the lumbosacral spine.  

VA treatment records reflect that the veteran was seen with 
ongoing complaints of chronic low back pain with pain 
radiating into the lower extremities.  In July 1998 low back 
pain with spasm was noted and in August 1998 hypesthesia in 
the left lateral thigh was indicated and the assessment 
included radiculopathy.

The veteran's residuals of a lumbar laminectomy at L5 with 
spondylosis have been evaluated as 40 percent disabling under 
Diagnostic Code 5293 of the Rating Schedule.  This is the 
highest evaluation that may be assigned under either 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine, or Diagnostic Code 5295 for severe lumbosacral strain.  
Diagnostic Code 5293 provides that for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, a 40 percent evaluation is warranted.  For pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief, a 60 percent evaluation 
is warranted.

VAOPGCPREC 36-97, provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic 
Code 5293.  There is competent medical evidence, in the form 
of report of a VA examination, that indicates that the 
veteran continues to have relatively substantial range of 
motion in the low back, but this report reflects that the 
veteran experiences some degree of pain related to that 
motion.  With consideration of the veteran's ongoing 
complaints relating to pain the Board concludes that it is at 
least as likely as not that the pain could significantly 
limit the veteran's functional ability, even though his back 
disability is not manifest by muscle weakness, or 
incoordination.  With consideration of this functional loss, 
as well as competent medical evidence demonstrating muscle 
spasm and paresthesia, and competent medical authority 
acknowledging radiculopathy, and the chronic nature of the 
symptoms, in light of the General Counsel's opinion, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's residuals of a lumbar 
laminectomy at L5 with spondylosis more nearly approximate 
the criteria for pronounced intervertebral disc syndrome.  In 
resolving all doubt in the veteran's behalf, the Board 
concludes that a 60 percent evaluation under Diagnostic 
Code 5293 is warranted.  38 C.F.R. §§ 3.102, 4.7.

In the exceptional case where schedular evaluations are found 
to be inadequate an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be awarded.  A 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards is the governing norm in an 
exceptional case.  38 C.F.R. § 1155; 38 C.F.R. § 3.321(b)(1).

Initially, the Board observes that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability.  Rather, the record reflects that he has 
not required any recent hospitalization related to his low 
back disability.  Further, it is observed that the 60 percent 
evaluation assigned on a schedular basis anticipates that the 
veteran will experience pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  In the veteran's substantive appeal he 
indicated that he believed that a 60 percent evaluation was 
warranted and that he had missed 90 days of work over a 2 
year period.  The record indicates that the veteran has been 
able to continue to operate a restaurant that he owns.

The Board concludes that it has not been demonstrated that 
there is marked interference with the veteran's employment 
beyond that anticipated by the 60 percent evaluation under 
Diagnostic Code 5293.  In light of the above analysis, a 
preponderance of the evidence is against the assignment of an 
extraschedular evaluation that would be greater than the 
60 percent schedular evaluation that has been assigned.  
38 C.F.R. § 3.321(b)(1).


ORDER

An increased evaluation of 60 percent for residuals of a 
lumbar laminectomy at L5 with spondylosis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals







